Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	The Examiner would like to note that the method steps of claim 17 do not have to be given weight because there is no functional relationship between the medium and the video processing apparatus or computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to claim 13. In the alternative, changing the claim type to a method would also work.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. patent no. 11070805 in view of Seregin et al. (U.S. 2014/0294078), hereinafter Seregin and Haskell et al. (U.S. 2011/0243236), hereinafter Haskell. Seregin was cited in the Applicant’s IDS dated 9/9/21.
Current Application
U.S. patent no. 11070805
Claim 1
Claim 1
1. A method of coding video data, comprising: generating a luma parent coding block from a luma coding tree block (CTB) of a video, based on a first luma partition scheme, wherein first luma partition scheme includes recursive partition operations; generating a chroma parent coding block from a chroma coding tree block (CTB) based on a first chroma partition scheme, wherein the first chroma partition scheme has same recursive partition operations with the first luma partition scheme; determining to apply a further partition operation on the luma parent coding block based on a color format of the luma and chroma CTB, a coding mode and a dimension of the parent luma coding block meeting certain conditions to generate multiple luma coding blocks and not to apply the further partition operation on the chroma parent coding block; and performing a conversion between the multiple luma coding blocks and a bitstream of the video and a conversion between the chroma parent coding block and the bitstream, wherein the dimension of the parent luma coding block meets the certain conditions in a case that the parent luma coding block has a dimension 8x8, the coding mode of the parent luma coding block is intra mode type and the color format is 4:2:0, and wherein the further partition operation comprises a Quad Tree (QT) partition structure, a Ternary Tree (TT) partition structure or a Binary Tree (BT) partition structure.
1. A method of coding video data, comprising: generating a luma parent coding block from a luma coding tree block (CTB) of a video, based on a first luma partition scheme, wherein first luma partition scheme includes recursive partition operations; generating a chroma parent coding block from a chroma coding tree block (CTB) based on a first chroma partition scheme, wherein the first chroma partition scheme has same recursive partition operations with the first luma partition scheme; determining to apply a further partition operation on the luma parent coding block based on a color format of the luma and chroma CTB, a coding mode and a dimension of the parent luma coding block meeting certain conditions to generate multiple luma coding blocks and not to apply the further partition operation on the chroma parent coding block; and performing a conversion between the multiple luma coding blocks and a bitstream of the video and a conversion between the chroma parent coding block and the bitstream.

Claim 2

2. The method of claim 1, wherein the dimension of the parent luma coding block meets the certain conditions in a case that the parent luma coding block has a dimension 8×8, the coding mode of the parent luma coding block is intra mode type and the color format is 4:2:0.


The instant application’s further partition operation is an additional feature.
However, Seregin teaches wherein the further partition operation comprises a Quad Tree (QT) partition structure, a Ternary Tree (TT) partition structure or a Binary Tree (BT) partition structure (Seregin [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the abovementioned patent with the missing limitations as taught by Seregin to transmit, receive, encode, decode, and/or store digital video information more efficiently (Seregin [0003]).

Claims 7, 13 and 17 are also rejected under the same premise. Claims 7, 13 and 17 also include an apparatus, a non-transitory computer readable medium storing instructions for a processor and a non-transitory computer readable medium storing a bitstream of video.
However, Seregin further teaches an apparatus and computer-readable storage medium storing instructions for a processor (claims 26 and 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of the abovementioned patent with the missing limitations as taught by Seregin to transmit, receive, encode, decode, and/or store digital video information more efficiently (Seregin [0003]).

In addition, Haskell teaches a non-transitory computer readable medium storing a bitstream of video (claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by claim 2 of the abovementioned patent in view of Seregin with the missing limitations as taught by Haskell to increase video coding efficiency (Haskell [0005]).

Dependent claims 2-6, 8-12, 14-16 and 18-20 are also rejected as a result of being dependent on claims 1, 7, 13 and 17.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskell.

Regarding claim 17, Haskell discloses a non-transitory computer-readable recording medium storing a bitstream of a video (Haskell claim 21) which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating a luma parent coding block from a luma coding tree block (CTB) of the video, based on a first luma partition scheme, wherein first luma partition scheme includes recursive partition operations; generating a chroma parent coding block from a chroma coding tree block (CTB) based on a first chroma partition scheme, wherein the first chroma partition scheme has same recursive partition operations with the first luma partition scheme; determining to apply a further partition operation on the luma parent coding block based on a color format of the luma and chroma CTB, a coding mode and a dimension of the parent luma coding block meeting certain conditions to generate multiple luma coding blocks and not to apply the further partition operation on the chroma parent coding block; and generating the bitstream based on the above determining, wherein the dimension of the parent luma coding block meets the certain conditions in a case that the parent luma coding block has a dimension 8x8, the coding mode of the parent luma coding block is intra mode type and the color format is 4:2:0, and wherein the further partition operation comprises a Quad Tree (QT) partition structure, a Ternary Tree (TT) partition structure or a Binary Tree (BT) partition structure.

Regarding claim 18, Haskell discloses the non-transitory computer-readable storage medium of claim 17, wherein the dimension of the parent luma coding block meets certain conditions in a case that the parent luma coding block has a dimension 4x8 or 8x4 without considering the color format of the luma and chroma CTB and the coding mode of the luma parent coding block (see Remarks and claim 17).

Regarding claim 19, Haskell discloses the non-transitory computer-readable storage medium of claim 17, wherein in response to applying the further partition operation on the luma parent coding block, the luma parent coding block is partitioned into multiple luma sub-partitions, and wherein the multiple luma sub- partitions are decoded before the chroma parent coding block (see Remarks and claim 17).

Regarding claim 20, Haskell discloses the non-transitory computer-readable storage medium of claim 17, wherein the chroma parent coding block comprises a Cb block and a Cr block, and the Cb block is decoded before the Cr component (see Remarks and claim 17).

Allowable Subject Matter
All claims would be allowable if the issue in the above Remarks is resolved and a terminal disclaimer is filed. See also prosecution history for parent application 17/090,199 with patent no. 11,070,805.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482